Title: From George Washington to Robert Erskine, 14 November 1777
From: Washington, George
To: Erskine, Robert



Sir
Head Quarters Whitemarsh [Pa.] 14th Novemr 1777

I shall be glad to know by Return of the Bearer whether the portable Ovens bespoke last summer are finished. If they are you may send them down to the Army if you can procure Waggons, if you cannot, let me know and I will order the Qr Mr General to send for them.
Be pleased to let me know when you think you will be able to enter

upon any of the duties of the Office which I spoke to you about last summer. I am Sir Yr most obt Servt.
